USCA4 Appeal: 21-4394      Doc: 15         Filed: 02/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4394


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TERRY LEE MASON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00150-WO-1)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. JoAnna Gibson McFadden, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4394      Doc: 15         Filed: 02/22/2022     Pg: 2 of 3




        PER CURIAM:

               Terry Lee Mason pled guilty to one count of receipt of child pornography, in

        violation of 18 U.S.C. § 2252A(a)(2)(A), and was sentenced to 97 months’ imprisonment.

        On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        stating that there are no meritorious issues for appeal but questioning the reasonableness

        of Mason’s sentence. Although advised of his right to file a supplemental pro se brief,

        Mason has not done so. Finding no error, we affirm.

               We review a sentence for reasonableness, applying “a deferential abuse-of-

        discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

        consideration of both the procedural and substantive reasonableness of the sentence. Id. at

        51. In determining procedural reasonableness, we consider whether the district court

        properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

        opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

        factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are no

        procedural errors, we then consider the substantive reasonableness of the sentence,

        evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

        substantively reasonable if it “is within or below a properly calculated Guidelines range,”

        and this “presumption can only be rebutted by showing that the sentence is unreasonable

        when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

        F.3d 295, 306 (4th Cir. 2014). Here, a review of the record reveals that the district court

        did not commit any procedural sentencing errors, and Mason fails to rebut the presumption

        that his sentence is substantively reasonable.

                                                     2
USCA4 Appeal: 21-4394      Doc: 15         Filed: 02/22/2022     Pg: 3 of 3




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Mason, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Mason requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Mason. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3